IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JAMES JONES,                              : No. 327 EAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
DEPARTMENT OF CORRECTIONS,                :
SUPERINTENDENT LINK, PROPERTY             :
ROOM SARGENT CURRAN,                      :
CORRECTIONS OFFICER SHUETZ,               :
CHIEF GRIEVANCE OFFICER VARNER,           :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.